Appellate Case: 21-2139     Document: 010110708480      Date Filed: 07/11/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 11, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  TATYANA EVGENIEVNA
  DREVALEVA,

        Plaintiff - Appellant,

  v.                                                         No. 21-2139
                                                  (D.C. No. 1:21-CV-00761-WJ-JFR)
  UNITED STATES DEPARTMENT OF                                  (D. N.M.)
  VETERANS AFFAIRS; DENIS
  RICHARD McDONOUGH, United States
  Secretary of Veterans Affairs; ROBERT
  WILKIE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________

       Tatyana Evgenievna Drevaleva appeals the district court’s order dismissing

 her employment discrimination lawsuit against her former employer and several

 individual defendants as a sanction for not following the court’s orders and rules.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2139    Document: 010110708480        Date Filed: 07/11/2022     Page: 2



                                    BACKGROUND

       Ms. Drevaleva worked as a medical instrument technician at the Veterans

 Affairs Medical Center (VAMC) in New Mexico. After working there for about six

 weeks and while still in the probationary period of her employment, she asked her

 supervisor for leave without pay (LWOP) for six weeks to travel to Russia, where she

 planned to undergo in-vitro fertilization and search for a surrogate mother. Her

 supervisor informed her that to qualify for unpaid leave under the Family Medical

 Leave Act (FMLA), she had to be employed by VAMC for at least a year. She

 submitted a written LWOP request and left for Russia without waiting for approval.

 The request was denied and she was terminated for taking leave without permission.

 In the meantime, the VAMC hired two younger male technicians.

       Ms. Drevaleva moved from New Mexico to California and filed an

 employment discrimination complaint against the Department of Veterans Affairs

 and the Secretary of Veterans Affairs in the Northern District of California, asserting

 claims for (1) gender and pregnancy discrimination; (2) disability discrimination and

 failure to accommodate; (3) age discrimination; (4) tort claims for libel and

 intentional infliction of emotional distress; and (5) deprivation of liberty and property

 without due process. She also filed a motion for a preliminary injunction, seeking

 reinstatement.

       The district court denied the motion for a preliminary injunction. It also

 denied her motions to disqualify two assistant U.S. attorneys handling her case,

 barred her from filing more motions to disqualify, and denied a motion seeking leave

                                            2
Appellate Case: 21-2139     Document: 010110708480        Date Filed: 07/11/2022     Page: 3



 to file another motion to disqualify. The court ultimately dismissed some claims for

 lack of subject matter jurisdiction and dismissed the rest for failure to state a claim,

 but gave her an opportunity to seek leave to amend the complaint. She appealed the

 denial of the preliminary injunction to the Ninth Circuit and filed motions for an

 injunction in both district court and the Ninth Circuit. Both courts denied her

 motions for injunction pending appeal, and the Ninth Circuit affirmed the denial of

 her motion for preliminary injunction.

       While the appeal was pending, Ms. Drevaleva filed an affidavit claiming the

 district court judge was biased against her. The court treated the affidavit as a

 motion to disqualify and another district court judge denied it, finding no evidence of

 partiality. She also moved to amend her complaint. After the appeal was resolved,

 the court denied the motion to amend as futile and entered judgment for defendants.

       Ms. Drevaleva appealed the dismissal order to the Ninth Circuit. She filed

 another motion for preliminary injunction pending appeal in district court, which was

 denied. The Ninth Circuit denied her motions to vacate, for change of venue, and for

 injunction. It then reversed the dismissal order in part and remanded for

 reinstatement of the sex discrimination and failure-to-accommodate claims.

       On remand, Ms. Drevaleva filed another motion for preliminary injunction.

 The district court denied it because, as in her previous motions, she did not address

 the standard for obtaining a preliminary injunction and failed to show a likelihood of

 success on the merits. The court also prohibited her from filing any additional



                                             3
Appellate Case: 21-2139    Document: 010110708480         Date Filed: 07/11/2022       Page: 4



 motions for preliminary injunction without leave. She appealed the denial of her

 preliminary injunction motion, and the Ninth Circuit affirmed.

       Ms. Drevaleva then filed a slew of motions in district court, including for

 leave to seek a permanent injunction (since she was barred from seeking a

 preliminary injunction), for summary judgment, for default judgment, for judgment

 on the pleadings, to file supplemental briefs, to strike defendants’ answer, to

 disqualify opposing counsel, and to transfer the case to the District of New Mexico.

 The court granted the motion to transfer and denied the other motions.

       In the District of New Mexico, Ms. Drevaleva requested an expedited

 combined jury trial and hearing on a motion for permanent injunction, which the

 court denied because she had not filed a motion for preliminary injunction. She filed

 an appeal from that interlocutory order in this court. In the meantime, she filed a

 flurry of motions in district court, including motions for electronic case filing (ECF)

 privileges, for an expedited jury trial, for court-appointed counsel, to disqualify

 opposing counsel, for partial summary judgment, and an application for certification

 of her lawsuit as one of general public importance. She also filed a notice that the

 local rule governing summary judgment procedures did not apply to her and

 numerous filings she characterized as supplemental.

       On September 14, 2021, the district court entered an order striking or denying

 all of the pending motions, referring the case to a magistrate judge, staying the case

 until the magistrate judge’s issuance of a scheduling order, and ordering that any new

 filings be stricken. In denying her motions and striking her “rash of repetitive

                                             4
Appellate Case: 21-2139    Document: 010110708480         Date Filed: 07/11/2022     Page: 5



 filings,” R. at 556, the court outlined her abusive litigation practices while her case

 was pending in the Northern District of California, and it denied her request for ECF

 privileges based on her persistent “abuse of the privilege” in that court and her

 continued abuses after the case was transferred, R. at 543. The court detailed the

 ways in which her filings violated the federal and local rules—including the

 requirement to confer with opposing counsel before filing a motion and the page

 limitations and other requirements for summary judgment motions—and it found that

 her conduct “demonstrates a headstrong refusal to familiarize herself and comply

 with the rules of this Court.” R. at 544. It expressed particular concern about her

 motion to disqualify defense counsel, which contained “offensive” and “baseless”

 accusations that counsel committed fraud, multiple felonies, and genocide, R. at

 552-53, and which the court concluded came “perilously close to a Rule 11

 violation,” R. at 557. The court also found Ms. Drevaleva repeatedly violated the

 prohibition on ex parte communications with the judge and staff by “bombard[ing]

 chamber[s]” with multiple daily “belligerent and abusive” calls and e-mails. Id. It

 ordered her to stop contacting chambers directly and warned her “that a continuation

 of non-compliance with the federal procedural rules and this Court’s local rules and

 orders” could result in “filing restrictions or sanctions to include dismissal of the

 case.” Id. (bolding omitted).

       The next day, Ms. Drevaleva e-mailed the judge (once ex parte), demanding

 that he recuse himself and seeking reconsideration of the denial of ECF privileges.



                                             5
Appellate Case: 21-2139    Document: 010110708480         Date Filed: 07/11/2022    Page: 6



       On September 17, 2021, the court issued an initial scheduling order. Among

 other things, the order set a deadline for the parties to meet and confer and file a Joint

 Status Report and Provisional Discovery Plan (JSR). The order provided a detailed

 explanation of the requirements for preparing and submitting the JSR.

       Soon thereafter, Ms. Drevaleva e-mailed opposing counsel, the judge, and the

 magistrate judge a 264-page document she called her “Statement of Facts.” R. at

 618-881 (capitalization and emphasis omitted). Over the next several days, she sent

 more e-mails to the same group, ostensibly as part of her obligation to meet and

 confer with opposing counsel, attaching over 1500 pages of documents that she said

 were excerpts from the record in her Ninth Circuit appeal, and her objections to facts

 of an unspecified origin. She then filed several notices and motions and 23

 certificates of service concerning letters she had sent to various individuals, including

 VA employees, federal judges, and opposing counsel, notifying them of her intent to

 add them as defendants.

       On September 28, 2021, the court issued an order striking Ms. Drevaleva’s

 filings, finding that they violated the September 14 stay order and did not comply

 either with the requirements of the scheduling order for preparation and submission

 of a JSR or the meet-and-confer requirements of Fed. R. Civ. P. 26(f). The court

 again ordered her to stop contacting chambers directly, explaining that doing so was

 prohibited even if she copied opposing counsel and that documents e-mailed to

 chambers would not be filed with the court. The court found that her habitual

 noncompliance was “intentional” and “rampant,” and it admonished her that

                                             6
Appellate Case: 21-2139    Document: 010110708480         Date Filed: 07/11/2022      Page: 7



 “continuing this pattern of conduct will” result in “the imposition of SANCTIONS by

 the Court, MOST LIKELY DISMISSAL of her lawsuit.” R. at 569. It further

 warned that “this Order serves as her FINAL WARNING” that any subsequent

 violations of court orders and rules “will result in” sanctions, “INCLUDING

 DISMISSAL OF HER CASE WITH PREJUDICE, WITHOUT FURTHER

 NOTICE.” R. at 572.

       Undeterred, Ms. Drevaleva e-mailed the judge and magistrate judge about two

 weeks later, asking for permission to e-mail some 600 pages for filing as part of her

 portion of the JSR so that she would not have to print and mail them. Four days

 later, having received no response, she shipped those documents to the court,

 ignoring its directives regarding the proper submission of a JSR.

       The court found that her communication with chambers and her voluminous

 filing violated the court’s orders and rules. As a result, and consistent with its

 September 14 and 28 warning orders, it dismissed Ms. Drevaleva’s remaining claims

 with prejudice as a sanction. She filed a flurry of post-judgment motions. The court

 denied them and imposed filing restrictions. She now appeals the dismissal order and

 several of the district court’s pre-dismissal interlocutory orders.

                                      DISCUSSION

 1.    Dismissal Order

       Under Rule 41(b) of the Federal Rules of Civil Procedure, a district court may

 dismiss an action for failure to comply with court rules or orders. Pro se litigants like

 Ms. Drevaleva are not immune from sanctions for failing to obey court orders. See

                                             7
Appellate Case: 21-2139    Document: 010110708480        Date Filed: 07/11/2022      Page: 8



 Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007)

 (affirming dismissal of pro se plaintiff’s complaint under Rule 41(b)); see also Klein-

 Becker USA, LLC v. Englert, 711 F.3d 1153, 1160 (10th Cir. 2013) (affirming a

 district court’s imposition of a default judgment as a Rule 37 sanction even though

 the offending party appeared pro se).

       District courts have “very broad discretion to use sanctions where necessary”

 to ensure “the expeditious and sound management of the preparation of cases for

 trial.” Lee v. Max Int’l, LLC, 638 F.3d 1318, 1320 (10th Cir. 2011) (internal

 quotation marks omitted). The “[d]etermination of the correct sanction . . . is a

 fact-specific inquiry that the district court is best qualified to make.” Ehrenhaus v.

 Reynolds, 965 F.2d 916, 920 (10th Cir. 1992).

       We “review for an abuse of discretion the district court’s decision to impose

 the sanction of dismissal for failure to follow court orders and rules.” Gripe v. City

 of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002). A court abuses its discretion when its

 decision is “arbitrary, capricious, whimsical, or manifestly unreasonable.” Jensen v.

 W. Jordan City, 968 F.3d 1187, 1200 (10th Cir. 2020) (internal quotation marks

 omitted), cert. denied, 141 S. Ct. 2627 (2021). Under this standard, we will uphold a

 district court’s decision unless we have “a definite and firm conviction that the lower

 court made a clear error of judgment or exceeded the bounds of permissible choice in

 the circumstances.” Id. at 1200-01 (internal quotation marks omitted).

       Dismissal is “an essential tool in the sanction toolbox” because “district court

 judges need to be able to control their courtrooms.” King v. Fleming, 899 F.3d 1140,

                                            8
Appellate Case: 21-2139    Document: 010110708480         Date Filed: 07/11/2022     Page: 9



 1149-50 (10th Cir. 2018). But it is “an extreme sanction appropriate only in cases of

 willful misconduct.” Ehrenhaus, 965 F.2d at 920. Ehrenhaus lists five factors a

 court should consider before choosing dismissal as a sanction: “(1) the degree of

 actual prejudice to the defendant; (2) the amount of interference with the judicial

 process; (3) the culpability of the litigant; (4) whether the court warned the party in

 advance that dismissal of the action would be a likely sanction for noncompliance;

 and (5) the efficacy of lesser sanctions.” Id. at 921 (ellipsis and internal citations and

 quotation marks omitted). 1 The “first three factors, which analyze the wrongdoing

 and its effects, inform the decision to apply any sanction,” and the last two aid the

 court in deciding which sanction to impose. King, 899 F.3d at 1150 & n.15.

       Applying that test here, the district court found that dismissal was appropriate.

 It concluded the first three factors “weigh[ed] heavily in favor of imposing sanctions

 against [Ms. Drevaleva].” R. at 2114. It found that her conduct prejudiced

 defendants because they “had to waste their time and resources” responding to her

 “unnecessary,” “frivolous,” and “vexatious” filings, which “interfere[d] with their

 ability to defend themselves.” R. at 2111, 2112. The court also found that because

 “there is no sign that [she] will change course,” defendants “will continue to be

 prejudiced if the case is permitted to proceed.” R. at 2112. The court described

 Ms. Drevaleva’s conduct as “abusive treatment of the judicial process.” R. at 2113.


       1
         Although Ehrenhaus involved dismissal as a sanction for discovery
 violations, the same test applies in “resolving a variety of analogous violations,”
 King, 899 F.3d at 1150, including violations of court orders and rules, Nasious,
 492 F.3d at 1161-62 & 1162 n.4.
                                             9
Appellate Case: 21-2139     Document: 010110708480         Date Filed: 07/11/2022    Page: 10



  It explained that her frequent noncompliant and “repetitive filings . . . have consumed

  an inordinate amount of the Court’s limited time and resources,” R. at 2112 (quoting

  the September 28 order), and that her “e-mails to chambers force[d] the Court to turn

  its already stretched resources to address her continued attempts to circumvent Court

  rules and directives,” R. at 2113. Finally, the court found that, as a pro se litigant,

  Ms. Drevaleva was “solely responsible for prosecuting her case.” R. at 2114. It

  noted there was no indication that she did not understand the court’s orders and rules.

  Indeed, it found that “her e-mails to chambers reflect[ed] [her] awareness” of the

  court’s filing procedures and were an attempt to get around them. R. at 2116. It thus

  concluded she was culpable for her repeated violations. R. at 2114.

         Turning to the remaining Ehrenhaus factors, the court found its September 14

  and 28 orders gave Ms. Drevaleva “express and formal notice” that “dismissal of the

  action would be a likely sanction for” continued noncompliance with court orders and

  rules. R. at 2115. But she ignored those warnings and, based on her “continual

  willful violation of court rules and procedures,” the court said it was “convince[d]”

  that lesser sanctions would not “curb [her] abuse of the litigation process” and

  “would not be effective.” R. at 2116. The court noted that she “is no stranger to

  court orders and warnings about vexatious litigation conduct as evidenced by her

  record of abusive filings in” the Northern District of California, id., and it found that

  “every indication is that she will continue to try and find ways around the Court’s

  orders and rules,” R. at 2112. In light of Ms. Drevaleva’s insistence on “do[ing]

  exactly what she wants to do rather than what the Court requires,” R. at 2116, the

                                              10
Appellate Case: 21-2139     Document: 010110708480        Date Filed: 07/11/2022    Page: 11



  court concluded her noncompliance was “intentional and willful,” R. at 2117

  (capitalization omitted), and that dismissal with prejudice was “the only suitable

  sanction,” id.

        Ms. Drevaleva did not even mention the Ehrenhaus test in her opening brief,

  much less explain why she thinks the district court’s analysis was wrong. 2 Instead,

  she devotes the majority of her brief to arguments challenging various interlocutory

  orders that pre-date the dismissal order. In the context of those arguments, she takes

  issue with the court’s findings in the September 14 and 28 orders that her filings were

  noncompliant and that her violations were intentional, blaming her conduct on

  opposing counsel. She also maintains that she did not “deserve dismissal of [her]

  lawsuit with prejudice.” Aplt. Br. at 28-29.

        Our review of the record supports the district court’s factual findings, and

  Ms. Drevaleva’s insistence that any noncompliance was unintentional and her

  attempts to shift blame are unpersuasive.

        We recognize that she believes the district court erred by denying her requests

  for ECF privileges and refusing to accept her filings after it entered the stay order.



        2
           In her reply brief, Ms. Drevaleva contends that neither she nor Appellees
  were “eligible to discuss” the Ehrenhaus factors in their appellate briefs because they
  did not address them in their district court filings. Reply Br. at 11. This contention
  conflates the requirement that an appellant raise an issue in district court before
  raising it on appeal with discussing the applicable legal standards. The issue here is
  whether dismissal was an appropriate sanction. That issue was properly preserved
  for appeal, and the Ehrenhaus test is the applicable legal standard, regardless of
  whether the parties addressed it below.

                                              11
Appellate Case: 21-2139     Document: 010110708480        Date Filed: 07/11/2022        Page: 12



  We also recognize that complying with the meet-and-confer obligations set forth in

  the court’s scheduling order was difficult for her given her contentious relationship

  with opposing counsel. But her disagreement with the court’s orders did not justify

  her noncompliance—she was not free to decide on her own that she could ignore the

  stay and get around the court’s filing requirements by e-mailing voluminous

  noncompliant documents to chambers. See Auto-Owners Ins. Co. v. Summit Park

  Townhome Ass’n, 886 F.3d 852, 856 (10th Cir. 2018) (affirming dismissal of

  counterclaims as a sanction for noncompliance with disclosure order despite

  disobedient party’s contention that court lacked authority to order disclosure). “If a

  person to whom a court directs an order believes that order is incorrect the remedy is

  to appeal, but, absent a stay, he must comply promptly with the order pending

  appeal.” Maness v. Meyers, 419 U.S. 449, 458 (1975). Thus, the district court

  properly held that Ms. Drevaleva acted willfully when she disobeyed its orders,

  despite her subjective belief that the orders were wrong. See GTE Sylvania, Inc. v.

  Consumers Union of the U.S., Inc., 445 U.S. 375, 386 (1980) (holding that those

  subject to a court order “are expected to obey that [order] until it is modified or

  reversed, even if they have proper grounds to object to the order”); see also

  Sheftelman v. Standard Metals Corp. (In re Standard Metals Corp.), 817 F.2d 625,

  628-29 (10th Cir. 1987) (explaining that “willful failure” to follow court rules and

  orders includes “any intentional failure as distinguished from involuntary

  noncompliance. No wrongful intent need be shown” (internal quotation marks

  omitted)), on rehearing, 839 F.2d 1383, 1387 (10th Cir. 1987).

                                             12
Appellate Case: 21-2139     Document: 010110708480         Date Filed: 07/11/2022     Page: 13



         Ms. Drevaleva’s conclusory assertion that she did not deserve the unforgiving

  sanction of dismissal is insufficient to establish that the district court abused its

  discretion. This court has repeatedly upheld dismissal, including dismissal with

  prejudice, as a sanction for a party’s refusal to obey court orders. See King, 899 F.3d

  at 1153-54 (affirming dismissal with prejudice as a sanction for persistent

  misconduct); Auto-Owners Ins. Co., 886 F.3d at 856 (affirming order dismissing

  counterclaims with prejudice); Lee, 638 F.3d at 1320-21 (holding that a “district

  court’s considerable discretion” in determining an appropriate sanction “easily

  embraces the right to dismiss . . . a case . . . when a litigant” repeatedly disobeys

  court orders); Jones v. Thompson, 996 F.2d 261, 265 (10th Cir. 1993) (affirming

  dismissal with prejudice where the sanctioned party “repeatedly ignored court orders

  and thereby hindered the court’s management of its docket and its efforts to avoid

  unnecessary burdens on the court and the opposing party”); Green v. Dorrell,

  969 F.2d 915, 917 (10th Cir. 1992) (collecting cases).

         Finally, we reject Ms. Drevaleva’s contention that the district court violated

  her right to due process by dismissing her case without issuing an order to show

  cause or giving her an opportunity to respond. In its September 14 and 28 orders, the

  court explained its expectations clearly and warned her that dismissal with prejudice

  would be the likely sanction if she continued to disobey court orders and rules. The

  September 28 order cautioned that it was the court’s final warning and that further

  noncompliance would result in dismissal with prejudice with no further notice.



                                              13
Appellate Case: 21-2139     Document: 010110708480        Date Filed: 07/11/2022      Page: 14



  These warnings were more than adequate. 3 See Ecclesiastes 9:10-11-12, Inc. v. LMC

  Holding Co., 497 F.3d 1135, 1149-50 (10th Cir. 2007) (affirming dismissal despite

  lack of a specific warning by the district court of the possibility of dismissal,

  concluding that constructive notice was sufficient); Gripe, 312 F.3d at 1188

  (affirming dismissal where court “twice clearly warned plaintiff that failure to follow

  court orders and rules could result in dismissal of his case”); Jones, 996 F.2d at 265

  (affirming dismissal where district court warned that it “will, sua sponte, dismiss

  th[e] case with prejudice as a sanction for the continued” noncompliance (internal

  quotation marks omitted)).

        Again, our review of the record supports the district court’s determination that

  the Ehrenhaus factors were satisfied here, and Ms. Drevaleva has given us no reason

  to conclude that the district court “exceeded the bounds of permissible choice,”

  Jensen, 968 F.3d at 1200-01 (internal quotation marks omitted). 4 Accordingly, we


        3
         The cases Ms. Drevaleva cites regarding the notice required before a court
  imposes filing restrictions are inapposite.
        4
           Ms. Drevaleva’s conduct in this court bolsters the district court’s
  determination that her misconduct would continue if her case were allowed to
  proceed. We initially allowed her to file electronically, but warned her that her ECF
  privileges would be revoked if she did not follow the rules or abused the privilege.
  After she filed an emergency motion for permanent injunction and eleven
  supplements containing more than 4500 pages, we revoked her ECF privileges. We
  also imposed filing restrictions because within two months of filing her appeal, she
  filed nineteen motions, including four motions for stay or injunction pending appeal
  and motions to disqualify the Department of Justice and strike opposing counsel’s
  entry of appearance. She also filed three original proceedings seeking similar relief.
  The motions and petition for writ of mandamus concerning opposing counsel
  contained the same allegations of fraud, felonies, and genocide that troubled the
  district court. Most of her filings exceeded the length limits, none complied with the
                                             14
Appellate Case: 21-2139     Document: 010110708480        Date Filed: 07/11/2022    Page: 15



  conclude the district court did not abuse its discretion by dismissing her claims with

  prejudice. See Lee, 638 F.3d at 1320-21.

  2.    Interlocutory Orders

        Ms. Drevaleva’s appellate briefs focus primarily on her challenges to various

  interlocutory orders that pre-date the dismissal order, including the orders referring

  the case to the magistrate judge, revoking her ECF privileges, striking her filings,

  declining to strike defendants’ filings, and denying her motions for court-appointed

  counsel, partial summary judgment, expedited jury trial, and permanent injunction.

        Although these orders merge into the judgment, we decline to review them

  because doing so would be contrary to our prudential rule that we will rarely review a

  preceding, interlocutory order when a district court dismisses a case as a result of the

  plaintiff’s litigation conduct. See AdvantEdge Bus. Grp., L.L.C. v. Thomas E.

  Mestmaker & Assocs., Inc., 552 F.3d 1233, 1237 (10th Cir. 2009) (declining to

  review interlocutory order in appeal following dismissal of plaintiff’s complaint for

  failure to prosecute). Under that rule, the party seeking review must demonstrate

  good reasons why we should allow appellate review of an interlocutory order. Id. at

  1238. In deciding whether to do so, we focus on the conduct that led to the dismissal.

  Id. at 1237-38 (recognizing that the “salutary principle” underpinning the prudential

  rule is “prohibiting manipulation of the district court processes to effect the

  premature review of an otherwise unappealable interlocutory order”). Here, the


  rules regarding content and format, and few acknowledge the applicable legal
  standards.
                                             15
Appellate Case: 21-2139     Document: 010110708480          Date Filed: 07/11/2022    Page: 16



  district court found Ms. Drevaleva’s failure to comply with court orders and rules

  was willful and interfered with the judicial process. The record supports that finding,

  and she advances no good reason for us to review the pre-dismissal orders.

  Accordingly, we will not review them. See Garcia v. Berkshire Life Ins. Co. of Am.,

  569 F.3d 1174, 1183 (10th Cir. 2009) (declining to address summary judgment order

  in light of affirmance of dismissal as a sanction for abusive litigation practices); cf.

  Sere v. Bd. of Trs. of Univ. of Ill., 852 F.2d 285, 288 (7th Cir. 1988) (declining to

  review interlocutory Rule 12(b) dismissal order that preceded dismissal of remaining

  claim as sanction for discovery violation); John’s Insulation, Inc. v. L. Addison &

  Assocs., Inc., 156 F.3d 101, 108 (1st Cir. 1998) (declining to review interlocutory

  orders preceding Rule 41(b) dismissal and default judgment imposed as sanction for

  plaintiff’s delay and failure to follow court orders).

                                       CONCLUSION

         We affirm the district court’s order dismissing Ms. Drevaleva’s complaint.

  We grant her motion to proceed without prepayment of costs and fees. We deny her

  motions for court-appointed counsel and to supplement the record with documents

  the district court received but either refused to file or struck.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




                                              16